 

Exhibit 10.2

 

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of March 17,
2014 by and between SQUARE 1 BANK (“Bank”) and Accelerize New Media Inc., a
Delaware corporation (jointly and severally, “Grantor”).

 

RECITALS

 

A.     Bank has agreed to make certain advances of money and to extend certain
financial accommodation to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Loan and Security Agreement by and between Bank and
Grantor dated of even date herewith (as the same may be amended, modified or
supplemented from time to time, the “Loan Agreement”; capitalized terms used
herein are used as defined in the Loan Agreement).

 

B.     Extension of credit by the Bank pursuant to the Loan Agreement is subject
to the condition, among others, that Grantor shall grant to Bank a security
interest in certain Copyrights, Trademarks and Patents to secure the obligations
of Grantor under the Loan Agreement.

 

C.     Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank
a security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

 

Now, Therefore, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan Agreement
and all other agreements now existing or hereafter arising between Grantor and
Bank, Grantor hereby represents, warrants, covenants and agrees as follows:

 

AGREEMENT

 

To secure all of its present and future indebtedness, liabilities and
obligations under the Loan Agreement and under any other agreement now existing
or hereafter arising between Bank and Grantor, Grantor grants and pledges to
Bank a security interest in all of Grantor’s right, title and interest in, to
and under its Intellectual Property (including without limitation those
Copyrights, Patents and Trademarks listed on Exhibits A, B and C hereto), and
including without limitation all proceeds thereof (such as, by way of example
but not by way of limitation, license royalties and proceeds of infringement
suits), the right to sue for past, present and future infringements, all rights
corresponding thereto throughout the world and all re-issues, divisions
continuations, renewals, extensions and continuations-in-part thereof
(collectively, “Intellectual Property Collateral”).

 

 
1.

--------------------------------------------------------------------------------

 

 

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.

 

Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights of Grantor which are registered
with or subject to an application filed with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

 

 

 

 

 

SIGNATURE PAGE FOLLOWS

 

 
2.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

Grantor:

 

Accelerize New Media Inc.

            By   /s/ Brian Ross   Name   Brian Ross   Title   CEO  

 

 

Address of Grantors:

 

20411 SW Birch Street, Suite 250

Newport Beach, California 92660

 

 

Bank:

 

Square 1 Bank

 



By   /s/ Mike Griffin   Name   Mike Griffin   Title   SVP  



 

 

Address of Bank:           

 

406 Blackwell Street, Suite 240          

Durham, NC 27701

Attn: Loan Documentation Department          

 

 
3.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

   

COPYRIGHTS

 

Description

 

Registration

Number

   

Registration

Date

                   

NONE

               

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

  

PATENTS

 

Description

 

Registration OR

Serial Number

   

Registration OR

Filing Date

                   

Lead Generation Management System

    20110196759    

08/11/2011

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 TRADEMARKS

 

Description

 

Registration/

Application

Number

   

Registration/

Application

Date

                   

CAKE

    85566187    

03/10/2012

                   

[ex10-2img001.jpg](Design only)

    4225522    

10/16/2012

 

 

 

 